Citation Nr: 1518432	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease due to herbicide exposure.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an August 2014 letter, the Veteran requested to withdraw his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his coronary artery disease is a result of herbicide exposure while stationed near the Korean Demilitarized Zone (DMZ). 

Service personnel records indicate that the Veteran served with the A Battery, 1st Battalion, 17th Artillery in Korea from January 1968 to April 1969.  The Veteran has indicated that he served at Camp McIntyre for this period, that he patrolled the area on the DMZ on numerous occasions, and that herbicides were sprayed right over his head.  See June 2012 Notice of Disagreement; August 2013 VA Form 9.

VA's Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p) includes a table of "[t]he units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period" of 38 C.F.R. § 3.307(a)(6)(iv) (2014).  While the Veteran's specific unit is on the list, his unit was a field artillery unit, and therefore may have supplied support for the identified units, so the fact that his unit was not listed does not automatically render his claim of exposure invalid.
As such, the Board concludes that remand is required for additional development.  Specifically, the Joint Services Records Research Center (JSRRC), or other appropriate entity, must be contacted to determine whether it is at least as likely as not that the Veteran's unit while stationed in Korea would have supported the 2nd and 7th infantry divisions near the DMZ and whether the Veteran "served between April 1, 1968, and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv) (2014).

Additionally, not all of the Veteran's personnel records have been obtained and, on remand, must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete personnel records.
 
2.  Contact the JSRRC, or other appropriate entity, to determine whether (a) it is at least as likely as not that the Veteran's unit (A Battery, 1st Battalion, 17th Artillery), while stationed in Korea, supported the 2nd and 7th infantry divisions near the DMZ and whether (b) the Veteran "served between April 1, 1968, and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv) (2014). 

Any appropriate development to address these inquiries, such as request for or review of unit histories or Morning Reports must be conducted.  Attention is invited to the Veteran's June 2012 Notice of Disagreement and August 2013 VA Form 9, which contained details from the Veteran regarding his in-service duties. 

3.  After completing the requested actions and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



